disqualification of a prosecutor's office rests with the sound discretion of
                  the district court," id. at 309, 646 P.2d at 1220, and "while mandamus lies
                  to enforce ministerial acts or duties and to require the exercise of
                  discretion, it will not serve to control the proper exercise of that discretion
                  or to substitute the judgment of this court for that of the lower tribunal,"
                  id. at 310, 646 P.2d at 1221. Accordingly, where the district court has
                  exercised its discretion, a writ of mandamus is available only to control an
                  arbitrary or capricious exercise of discretion. See Round Hill Gen. Imp.
                  Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). "An
                  arbitrary or capricious exercise of discretion is one founded on prejudice or
                  preference rather than on reason, or contrary to the evidence or
                  established rules of law." State v. Dist. Ct. (Armstrong), 127 Nev. „
                  267 P.3d 777, 780 (2011) (citations omitted).
                               We conclude that the district court acted arbitrarily or
                  capriciously in granting the motion to recuse. In Collier, we held that
                  when exercising its discretion on whether to disqualify due to a conflict of
                  interest, the district court "should consider all the facts and circumstances
                  and determine whether the prosecutorial function could be carried out
                  impartially and without breach of any privileged information." 98 Nev. at
                  310, 646 P.2d at 1220. There is no potential breach of privileged
                  information in this case, so the inquiry should be whether the
                  prosecutorial function can be carried out impartially. This is similar to
                  the finding in several other states that a conflict of interest may exist if
                  there is a "reasonable possibility that the prosecutor's office may not
                  exercise its discretionary function in an evenhanded manner." State v.
                  Cope, 50 P.3d 513, 515 (Kan. Ct. App. 2002); see also Milsap v. Superior
                  Court, 82 Cal. Rptr. 2d 733, 735 (Ct. App. 1999); People v. C.V., 64 P.3d

SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A


                III   a BERM                 "r;        111F:
                                                            '
                272, 275 (Colo. 2003); Head v. State, 560 S.E.2d 536, 537-38 (Ga. Ct. App.
                2002).
                              In Collier, this court held that vicarious disqualification may
                be required in "extreme cases where the appearance of unfairness or
                impropriety is so great that the public trust and confidence in our criminal
                justice system could not be maintained without such action." 98 Nev. at
                310, 646 P.2d at 1221. The State is correct that the appearance-of-
                impropriety standard is no longer recognized by the American Bar
                Association. Liapis v. Dist. Ct., 128 Nev. „ 282 P.3d 733, 736-37
                (2012); Brown v. Dist. Ct., 116 Nev. 1200, 1204 n.4, 14 P.3d 1266, 1269 n.4
                (2000). However, the standard adopted by several other courts or
                legislatures after rejecting the appearance-of-impropriety standard is
                similar to the language used in Collier to explain what constitutes an
                appearance of impropriety for public lawyers. Most of these states allow
                recusal only if the conflict would render it unlikely that the defendant will
                receive a fair tria1. 1 Cal. Penal Code § 1424(a)(1); Cope, 50 P.3d at 515-16;
                C.V., 64 P.3d at 275. This concern is included in the test espoused in
                Collier—whether the public trust and confidence in the criminal justice
                system could be maintained. Thus, while we acknowledge that the
                appearance-of-impropriety standard has been rejected by numerous
                courts, because our definition of appearance of impropriety in         Collier
                comports with the standard other states now apply, we will continue to




                         1 Some
                             courts have gone further, finding that a mere appearance of
                impropriety is not enough and require a showing of actual prejudice to the
                defendant. Schumer v. Holtzman, 454 N.E.2d 522, 526 (N.Y. 1983);
                Haywood v. State, 344 S.W.3d 454, 462-63 (Tex. Crim. App. 2011).

SUPREME COURT
        OF
     NEVADA
                                                                   3
(0) 1947A


                                            ' 1-111M11111111=1111111111PF:
                                                                        -
                determine whether the conflict of interest undermines the public trust and
                confidence in the criminal justice system. 2
                            In this case, the district court concluded that the prosecutorial
                function could not be carried out impartially, an extreme appearance of
                impropriety existed since the case involves at least 27 attorneys from the
                office, and screening could not cure the appearance of impropriety. We
                conclude that the district court acted arbitrarily and capriciously because
                the facts and circumstances do not support the district court's conclusion
                that there is a conflict of interest or that there would be an appearance of
                impropriety if the Clark County District Attorney's Office continued the
                prosecution of this case. There has been no demonstration that the
                prosecution of the defendants in this case could not be carried out
                impartially because 27 deputy district attorneys may be called as
                witnesses in this case. RPC 3.7(b) allows an attorney to act as an advocate
                in a trial where another attorney in the law firm is likely to be called as a
                witness unless precluded by RPC 1.7 or RPC 1.9. RPC 1.7 and RPC 1.9 do
                not apply as there is no issue regarding past or current clients. We note
                that of the numerous deputy district attorneys that were called to testify
                at the evidentiary hearing on this motion, none of them had any
                recollection of the court hearings they were called to testify about.
                Further, we cannot discern any appearance of impropriety in this case,
                and certainly none exists to the extent that it would undermine the public


                       2 0ther states have continued to apply the appearance of impropriety
                standard while noting that the American Bar Association no longer
                recognizes it. State v. Retzlaff, 490 N.W.2d 750, 752 (Wis. Ct. App. 1992);
                State ex rel. Romney v. Superior Court, 891 P.2d 246, 251 (Ariz. Ct. App.
                1995).

SUPREME COURT
       OF
    NEVADA
                                                      4
(0) 1947A 4 •


                                                               -71MELMEKer":;'
                     trust and confidence in the criminal justice system. Therefore, the district
                     court acted arbitrarily and capriciously in exercising its discretion. 3
                     Accordingly, we
                                  ORDER the petition GRANTED AND DIRECT THE CLERK
                     OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                     district court to vacate its order granting the motion to recuse.




                                                         Gibbons


                                                                                         J.




                     cc: Hon. Jessie Elizabeth Walsh, District Judge
                          Attorney General/Carson City
                          Clark County District Attorney
                          Gordon Silver
                          Robert M. Draskovich, Chtd.
                          William B. Terry, Chartered
                          Eighth District Court Clerk




                           3 We  deny real party Steven Earl Brox's motion to enlarge the time to
                     file a supplemental answer to the petition.

SUPREME COURT
        OF
     NEVADA

                                                           5
(0) 1947A    7




            .17?   MIME                  77441121V-- _                                              UNE